     Case: 1:20-cv-05233 Document #: 38 Filed: 07/30/21 Page 1 of 2 PageID #:218



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Shenzhen Qianhai Phoenix                         )
 Networks Co., Ltd.,                              )
                                    Plaintiff,    )    Case No. 1:20-cv-05233
                                                  )
                                                  )    Judge Hon. Steven C. Seeger
                                    v.            )
 Amazon.com Services, LLC                         )    Mag. Judge Hon. Jeffrey Cole
 and Amazon.com, Inc.,                            )
                                                  )
                                    Defendants.   )

                                Scheduling Order Under Rule 16(b)

        Based on the discovery plan proposed by the parties herein, the Court hereby sets the

following scheduling order under Rule 16(b). The Court will modify this schedule “only for good

cause.” See Fed. R. Civ. P. 16(b)(4).

                   Event                                               Deadline
 Amendment to the pleadings                                       September 23, 2021

 Service of process on any “John Does”                            September 23, 2021

 30(b)(6) deposition of plaintiff in Chicago          January 17-21, 2022 (or earlier by agreement)

 Completion of Fact Discovery                                       January 21, 2022

 Disclosure of Plaintiff’s Expert Report(s)                        February 21, 2022

 Deposition of Plaintiff’s Expert                                   March 25, 2022

 Disclosure of Defendant’s Expert Report(s)                          April 22, 2022

 Deposition of Defendant’s Expert                                    May 23, 2022

 Dispositive Motions                                                 June 24, 2022
    Case: 1:20-cv-05233 Document #: 38 Filed: 07/30/21 Page 2 of 2 PageID #:219



Date: July 30, 2021

                                            Steven C. Seeger
                                            United States District Judge
